— Appeal by defendant from a judgment of the Supreme Court, Kings County (Aronin, J.), rendered February 24, 1982, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. In our view, the trial court’s charge suggesting that the complaining witness may very well be telling the truth, even though he had a prior criminal record, warrants reversal in view of the nature and quality of the People’s evidence (see People v Hernandez, 67 AD2d 988, 989; People v Coleman, 70 AD2d 600). In particular, we find that the trial court erred by commenting, “[i]f a jury should say that every witness whose manner or morals they may not approve, so therefore, they must not be telling the truth, then a great many of the most heinous crimes that come before juries would go unpunished” (cf. People v Hurel, 60 AD2d 537). We also note that the court’s general charge regarding the critical issue of identification, although technically correct, should have been given in greater detail (see People v Whalen, 59 NY2d 273, 279; People v Landor, 92 AD2d 625, 626). Under the facts and circumstances in this case, we conclude that the errors warrant a new trial. Titone, J. P., Gibbons, O’Connor and Rubin, JJ., concur.